Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Issuer Free Writing Prospectus Filed Pursuant to Rule 433 Registration No. 333-145845 September 27, 2007 100% Principal Protection Notes Linked to a Global Index Basket A Strategic Complement to Fixed Income Investing Barclays Bank PLC Notes Linked to a Global Index Basket due between November 30, 2012 and May 31, 2013 (to be determined on the Trade Date) Investment Description These 100% Principal Protection Notes Linked to a Global Index Basket (the Notes) provide 100% principal protection at maturity and potential enhanced returns based on the positive performance of a basket of indices (the Basket). The Basket is composed of three equity indices: the S&P 500 ® Index, the Dow Jones EURO STOXX 50 ® Index and the Nikkei ® 225 Index (each a Basket Index, and together, the Basket Indices). Principal protection applies only at maturity. Features Key Dates
